For convenience we have numbered the refused charges 1, 2, and 3. The statement testified to by the witness Teal, as to what was said between the defendant and Charlie McGlonn, a party indicted for the same offense of which defendant was being tried, was admissible in evidence as tending to prove that defendant had offered money to Charlie in an effort to obstruct justice in this particular case. There was no evidence that the statement was not voluntary or that it was not intelligently made; hence refused charge 1 is abstract. Refused charge 2 is argumentative. Refused charge 3 has been frequently condemned. *Page 633 
It was competent for the witness Thompson to identify a still or apparatus as being the still found in defendant's possession and to further testify that it was a complete still and suitable for making whisky.
Whether application for pardon or parole had been made for Charlie McGlonn or not was immaterial to any issue in this case. This fact without more could not tend to bias the testimony of McGlonn's wife, who was testifying for the state, and defendant did not inform the court of any fact or facts which would have connected such testimony so as to make it relevant. The court properly sustained the state's objection to questions seeking to prove the application for pardon or parole for Charlie McGlonn. The privilege of refusing to testify in a case because his answers would tend to incriminate him is personal to the witness, to be invoked at his instance and not by the defendant.
The proposal made by defendant to McGlonn, in the jail, that McGlonn should take the entire responsibility for the crime of which he and defendant were both charged and that defendant would pay him $100 was relevant, not alone as a statement tending to an admission of guilt, but as an effort to obstruct justice, which is always admissible as a circumstance against defendant. The statement in the Mathews Case (Ala.App.)106 So. 206,1 was entirely different from the statement here.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 173.